IN THE SUPREME COURT OF THE STATE OF DELAWARE

APX OPERATING COMPANY,                 §
LLC,                                   §
                                       §
      Plaintiff Below,                 §     No. 393, 2021
      Appellant,                       §
                                       §
      v.                               §      Court Below—Superior Court
                                       §      of the State of Delaware
HDI GLOBAL INSURANCE                   §
COMPANY,                               §
                                       §
      Defendant Below,                 §     C.A. No. N21C-03-058
      Appellee.                        §

                          Submitted: September 21, 2022
                          Decided:   October 5, 2022

Before SEITZ, Chief Justice; VALIHURA, and TRAYNOR, Justices.
                                     ORDER

      This 5th day of October 2022, after careful consideration of the parties’ briefs

and the record below, and following oral argument, we find it evident that the

judgment of the Superior Court should be affirmed on the basis of and for the reasons

stated in the Memorandum Opinion and Order dated November 18, 2021.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice